             Case 5:17-cv-01216-CLS Document 124 Filed 10/03/18 Page 1 of 2                                       FILED
                   Case: 18-14143 Date Filed: 09/28/2018 Page: 1 of 2                                  2018 Oct-03 AM 08:03
                                                                                                       U.S. DISTRICT COURT
                                                                                                           N.D. OF ALABAMA


                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

David J. Smith                                                                        For rules and forms visit
Clerk of Court                                                                        www.ca11.uscourts.gov


                                          October 01, 2018

Troy T. Williams
PO BOX 464
HARVEST, AL 35749

Appeal Number: 18-14143-D
Case Style: Troy Williams v. Equifax Information Services L
District Court Docket No: 5:17-cv-01216-CLS

This Court requires all counsel to file documents electronically using the Electronic Case
Files ("ECF") system, unless exempted for good cause.

The referenced case has been docketed in this court. Please use the appellate docket number
noted above when making inquiries.

Attorneys who wish to participate in this appeal must be properly admitted either to the bar of
this court or for this particular proceeding pursuant to 11th Cir. R. 46-1. In addition, all attorneys
(except court-appointed counsel) who wish to participate in this appeal must complete and return
an appearance form within fourteen (14) days. Application for Admission to the Bar and
Appearance of Counsel Form are available on the Internet at www.ca11.uscourts.gov. The clerk
may not process filings from an attorney until that attorney files an appearance form. See 11th
Cir. R. 46-6.

Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case or
appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP. See
FRAP 26.1 and 11th Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CIP.

Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
days from this date, this appeal will be dismissed by the clerk without further notice unless the
         Case 5:17-cv-01216-CLS Document 124 Filed 10/03/18 Page 2 of 2
               Case: 18-14143 Date Filed: 09/28/2018 Page: 2 of 2


default(s) noted below have been corrected:

Pay to the DISTRICT COURT clerk the docketing and filing fees, with notice to this office, or
request leave to proceed in forma pauperis on appeal in the district court. See Fed.R. App.P.
24(a). If the district court denies such leave, appellant may file in this court a Motion to Proceed
in forma pauperis in this court with a financial affidavit.



Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Scott O'Neal, D
Phone #: (404) 335-6189

                                                                  DKT-2 Appeal WITH Deficiency
